

117 SRES 237 IS: Approving of the sales of defense items to Israel notified to Congress on May 5, 2021. 
U.S. Senate
2021-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 237IN THE SENATE OF THE UNITED STATESMay 25, 2021Mr. Cruz (for himself, Mr. Hagerty, Mrs. Blackburn, Mr. Barrasso, Mr. Johnson, Mr. Cotton, and Mr. Rubio) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONApproving of the sales of defense items to Israel notified to Congress on May 5, 2021. Whereas, in the Arms Export Control Act (22 U.S.C. 2751 et seq.), Congress reaffirmed that it is the policy of the United States to facilitate the common defense of the United States and friendly countries by entering into international arrangements with those countries through authorized sales of defense items;Whereas, in the Arms Export Control Act, Congress established that it is the sense of the Congress that all such sales be approved only when they are consistent with the foreign policy interests of the United States;Whereas section 36(c) of the Arms Export Control Act (22 U.S.C. 2776(c)) requires that the President transmit to the leaders and relevant committees of Congress certifications for proposed licenses for the export of certain defense items to Israel in the amount of $100,000,000 or more;Whereas, on May 5, 2021, the Department of State transmitted to Congress certifications pursuant to section 36(c) of the Arms Export Control Act for exports to Israel of defense items valued in excess of $800,000,000, including munitions and defensive systems; andWhereas, on January 19, 2021, in testimony to the Committee on Foreign Relations of the Senate, now-Secretary of State Blinken emphasized that the incoming Presidential administration’s commitment to Israel’s security is sacrosanct and this is something that [now-President Biden] feels very strongly and that the foundation of our relationship is support for Israel’s security: Now, therefore, be itThat the Senate—(1)finds that the sales of defense items to Israel notified to Congress by the Department of State on May 5, 2021, are consistent with the foreign policy interests of the United States; and(2)approves of those sales.